Case 9:18-cv-80086-DMM Document 80 Entered on FLSD Docket 10/18/2018 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION


   IN RE BITCONNECT SECURITIES LITIGATION                                Lead Case No.: 9:18-cv-80086-DMM


                             PLAINTIFFS’ NOTICE OF FILING
                         PROPOSED SUMMONSES IN A CIVIL ACTION

          Co-Lead Plaintiffs ALBERT PARKS, an individual; and FARAMARZ SHEMIRANI, an

  individual (“Plaintiffs”), individually and on behalf of all other persons similarly situated as defined in

  the Amended Consolidated Class Action Complaint herein [Docket Entry No. 78]; by and through

  undersigned counsel, hereby serve notice of filing the proposed Summonses in a Civil Action, attached

  hereto, to effectuate service of process upon the following defendants who have been added by

  Plaintiffs as parties to this matter in the recently-filed Amended Consolidated Class Action Complaint:

                         #                   Name of Newly-Added Defendant
                          1       Bitcoin AMR Limited f/k/a BitConnect Public Limited
                          2       Nalin Kotadiya
                          3       Suresh Gorasiya
                          4       Mahendra Chaudhari
                          5       Gautam Lathiya
                          6       Dhaval Mavani
                          7       Piyush Savaliya
                          8       Ramadayal Purohit
                          9       Ranjeet Saxena
                         10       Sandip Balvantrai Naik
                         11       Smit Sandiphbhai Naik
                         12       Raj Sandiphbhai Naik
                         13       Satish Kumbhani
                         14       Yuris Prasetya
                         15       Nay Minh a/k/a Mr. Roberts
                         16       Le Thi Thannh Huy a/k/a Ms. Helen

                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:18-cv-80086-DMM Document 80 Entered on FLSD Docket 10/18/2018 Page 2 of 5
                                                                                In re BitConnect Securities Litigation
                                                           United States District Court - Southern District of Florida
                                                                                 Lead Case No. 9:18-cv-80086-DMM

                    17       Jeson Talingting Bana-Ay a/k/a Satao Nakamoto
                    18       Santoso Wardah a/k/a Mr. Santoso
                    19       Calen Powell a/k/a Crypto Clover
                    20       Divyesh Darji
                    21       Thomas Allan Atherton
                    22       Jean-Simon Labreche

                                                             Respectfully submitted,

                                                             SILVER MILLER
                                                             11780 W. Sample Road
                                                             Coral Springs, Florida 33065
                                                             Telephone:      (954) 516-6000


                                                             By:
                                                                      DAVID C. SILVER
                                                                      Florida Bar No. 572764
                                                                      E-mail: DSilver@SilverMillerLaw.com
                                                                      JASON S. MILLER
                                                                      Florida Bar No. 072206
                                                                      E-mail: JMiller@SilverMillerLaw.com
                                                                         - and -
                                                                      LEVI & KORSINSKY, LLP
                                                                      EDUARD KORSINSKY
                                                                      E-mail: ek@zlk.com
                                                                      30 Broad Street, 24th Floor
                                                                      New York, New York 10004
                                                                      Telephone:     (212) 363-7500
                                                                      Facsimile:     (212) 636-7171

                                                                      DONALD J. ENRIGHT
                                                                      E-mail: denright@zlk.com
                                                                      ELIZABETH K. TRIPODI
                                                                      E-mail: etripodi@zlk.com
                                                                      JOHN A. CARRIEL
                                                                      E-mail: jcarriel@zlk.com
                                                                      LEVI & KORSINSKY, LLP
                                                                      1101 30th Street, N.W., Suite 115
                                                                      Washington, DC 20007
                                                                      Telephone:      (202) 524-4290
                                                                      Facsimile:      (202) 333-2121
                                                                      Co-Lead Counsel for Plaintiffs
                                                     -2-
                                             SILVER MILLER
                11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                          www.SilverMillerLaw.com
Case 9:18-cv-80086-DMM Document 80 Entered on FLSD Docket 10/18/2018 Page 3 of 5
                                                                                    In re BitConnect Securities Litigation
                                                               United States District Court - Southern District of Florida
                                                                                     Lead Case No. 9:18-cv-80086-DMM

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 18th day of October 2018 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: All Counsel of Record and Pro Se Defendants on the
  attached Service List.


                                                                 ____________________________________
                                                                       DAVID C. SILVER




                                                         -3-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
Case 9:18-cv-80086-DMM Document 80 Entered on FLSD Docket 10/18/2018 Page 4 of 5
                                                                                   In re BitConnect Securities Litigation
                                                              United States District Court - Southern District of Florida
                                                                                    Lead Case No. 9:18-cv-80086-DMM

                                              SERVICE LIST
                             In re BitConnect Securities Litigation
                    United States District Court - Southern District of Florida
                              Lead Case No. 9:18-cv-80086-DMM

  Carl E. Volz, Esq.                                 Counsel for Defendant Glenn Arcaro
  Desiree Moore, Esq.
  Nicole Claire Mueller, Esq.
  K&L GATES, LLP
  70 W. Madison Street – Suite 3100
  Chicago, IL 60602-4207
  Telephone:      (312) 807-4245
  Facsimile:      (312) 827-8114
  E-mail: carl.volz@klgates.com; desiree.moore@klgates.com; nicole.mueller@klgates.com;


  Carol Lumpkin, Esq.                                           Counsel for Defendant Glenn Arcaro
  K&L GATES, LLP
  Southeast Financial Center
  200 S. Biscayne Blvd. – Suite 3900
  Miami, FL 33131-3300
  Telephone:      (305) 539-3300
  Facsimile:      (305) 358-7095
  E-mail: carol.lumpkin@klgates.com


  Ryan K. Stumphauzer, Esq.                       Counsel for Defendant Ryan Maasen
  Kiran N. Bhat, Esq.
  STUMPHAUZER & SLOMAN
  SunTrust International Center
  One SE Third Avenue, Suite 1820
  Miami, FL 33131
  Telephone:     (305) 371-9686
  Facsimile:     (305) 371-9687
  E-mail: rstumphauzer@sslawyers.com; kbhat@sslawyers.com


  Brian M. Willen, Esq.                                         Counsel for Defendant YouTube, LLC
  Eli B. Richlin, Esq.
  WILSON SONSINI GOODRICH & ROSATI, P.C.
  1301 Avenue of the Americas - 40th Floor
  New York, NY 10019
  Telephone:     (212) 999-5800
  E-mail: BWillen@wsgr.com; ERichlin@wsgr.com


                                                        -4-
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
Case 9:18-cv-80086-DMM Document 80 Entered on FLSD Docket 10/18/2018 Page 5 of 5
                                                                                    In re BitConnect Securities Litigation
                                                               United States District Court - Southern District of Florida
                                                                                     Lead Case No. 9:18-cv-80086-DMM

  Nathan Berman, Esq.                                            Counsel for Defendant YouTube, LLC
  ZUCKERMAN SPAEDER LLP
  101 East Kennedy Blvd. - Suite 1200
  Tampa, FL 33602
  Telephone:   (813) 221-1010
  Facsimile:   (813) 223-7961
  E-mail: NBerman@zuckerman.com


  Ryan Hildreth                                                  Defendant - Pro Se
  2801 Kelvin Avenue - Unit 596
  Irvine, CA 92614
  Telephone:     (657) 229-2116
  E-mail: hildreth951@gmail.com


  Jasper D. Ward IV, Esq.                                        Plaintiffs’ Counsel - Executive Committee
  JONES WARD PLC
  The Pointe
  1205 E. Washington Street - Suite 111
  Louisville, KY 40206
  Telephone:     (502) 882-6000
  E-mail: jasper@jonesward.com


  Joshua H. Eggnatz, Esq.                         Plaintiffs’ Counsel - Executive Committee
  Michael J. Pascucci, Esq.
  EGGNATZ | PASCUCCI
  5400 S. University Drive – Suite 417
  Davie, FL 33328
  Telephone:     (954) 889-3359
  Facsimile:     (954) 889-5913
  E-mail: JEggnatz@JusticeEarned.com; MPascucci@JusticeEarned.com


  John A. Yanchunis, Esq.                                        Plaintiffs’ Counsel - Executive Committee
  MORGAN & MORGAN
  201 N. Franklin Street - 7th Floor
  Tampa, FL 33602
  Telephone:     (813) 223-5505
  E-mail: JYanchunis@ForThePeople.com




                                                         -5-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
